937 F.2d 609
33 ERC 1520
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PROFESSIONAL LAWN CARE ASSOCIATION, Plaintiff-Appellee,v.VILLAGE OF MILFORD, Defendant-Appellant.
No. 89-2141.
United States Court of Appeals, Sixth Circuit.
July 18, 1991.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case is before the court on remand from the United States Supreme Court and for further consideration in light of Wisconsin Public Intervenor, et al. v. Ralph Mortier, et al., 501 U.S. ---- (1991) (59 U.S.L.W. 4755 decided 6/21/91).  The Supreme Court reversed the judgment of this court which affirmed the judgment of the district court holding that the defendant-appellant, Village of Milford, Michigan's ordinance No. 197 which imposes registration, posting, and notice requirements upon commercial "users of pesticides" was impliedly preempted by the Federal Insecticide, Fungicide, and Rodenticide Act ("FIFRA"), 7 U.S.C. Secs. 136-136y.  The district court, in connection with its holding of implied preemption, enjoined the Village of Milford, Michigan, from enforcing its ordinance No. 197.


2
Pursuant to the Supreme Court's mandate, it is ORDERED that our prior decision, which is reported at 909 F.2d 929 (6th Cir.1990), is VACATED and the judgment of the district court is REVERSED.  It is further ORDERED that this case is REMANDED to the district court for further proceedings, including the dissolution of its injunction, in conformity with the Supreme Court's opinion in Wisconsin Public Intervenor, et al. v. Ralph Mortier, et al.